Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 11/4/2022 and 11/8/2022 overcome the following set forth in the previous Office Action:
The claims 1 and 3-12 being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph.
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly met the claimed limitations as originally filed, and as to all the arguments on the amended claim limitations the responses will be detailed in the rejection section below. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
On page 8 of the Remarks, applicant argues that Ashikaga does not disclose “shape the captured image “based on the feature points” of the sample image and the captured image.” The requirements for a proper response to a rejection may be found in 37 CFR  1.111(b) and MPEP § 714.02; see also 707.07(a). The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error. Thus, the remarks in response to the previous rejection do not comply with 37 CFR 1.111(b) and MPEP § 714.02. However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response.
Applicant has not addressed the priority issue raised in the previous office action, which is copied in the following.
Priority
This application repeats a substantial portion of prior Application No. PCT/JP2018/025719, filed 7/6/2018, and adds disclosure not presented in the prior application. In particular, “a positional relationship of the feature part” and “a predetermined positional relationship” are added to all independent claims 1 and 11-12 in the preliminary amendment filed on 11/17/2020. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Examiner makes the following notes to the applicant in order to expedite the prosecution. If the instant application does become a CIP of PCT/JP2018/025719, all the claims of the instant application may be obvious over JP 6574920 B1 in addition to the art rejection presented in the following art rejection section.
Claim Objections
Claims 1 and 11-12 are objected to because of the following informalities:  
Claims 1 (line 9), 11 (line 8) and 12 (line 9) recite “features parts”, where “features” appears to be a typo, and should be replaced with “feature parts”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly amended claim 8 recites “wherein the feature parts includes edges of the document.” However, no description can be found in the specification regarding the subject matter. The amendment does not provide any support for this newly added subject matter. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 (line 10), 11 (line 9) and 12 (line 10) recite the limitation "the location of feature parts".  There is insufficient antecedent basis for “the location” in the claims. Also it is unclear what it means by having one “location” for a plurality of “feature parts”. 
Claims 1 (line 11), 11 (lines 10-11) and 12 (line 11) recite the limitation "the  feature parts".  There is insufficient antecedent basis for this limitation in the claims since it is unclear which “feature parts” recited before this limitation (i.e., “feature parts” in “the first shaped image” or “a template image”) “the feature parts” are referring to. 
Claims 3-10 depend on claim 1 and therefore are rejected on the same ground as claim 1.
Claims 5 (line 3), 6 (line 3), 7 (lines 3-4), claim 8 (line 2) and 9 (line 3) recite "the feature parts".  There is insufficient antecedent basis for “the feature parts” in the claims. As discussed in the Claim Objection section, the recited term of “features parts” in line 9 of claim 1 is objected to and to be replaced with “feature parts”. With the objection and suggested replacement, there will be three recitations of “feature parts” in claim 1 (lines 8-10), i.e., “feature parts of the fixed part from the first shaped image”, “feature parts in the first shaped image”, and “feature parts in a template image”. Even if “the feature parts” are interpreted as the feature parts of the first shaped image, there will still be two recitations of “feature parts” in claim 1 (lines 8-9), i.e., i.e., “feature parts of the fixed part from the first shaped image” and “feature parts in the first shaped image”. Furthermore, it is unclear which “feature parts” “the feature parts” are referring to.
For the rest of this office action, in order to advance the prosecution, examiner will interpret 
“features parts in the first shaped image” as “the feature parts” in claims 1 (line 9), 11 (line 8) and 12 (line 9) to refer to the previously recited “feature parts of the fixed part from the first shaped image”, and
“the location of feature parts in a template image” as “positions of corresponding feature parts in a template image” in claims 1 (line 10), 11 (line 9) and 12 (line 10) so as to differentiate the “feature parts in a template image” from the “feature parts of the fixed part from the first shaped image”.
As a result of the above claim interpretation, “the feature parts in the sample image as a template image” will be interpreted as “the corresponding feature parts in the sample image as a template image” in claim 5.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted. 
Ashikaga, US 20070206881 A1, published on 2007-09-06, hereinafter Ashikaga.  
Abe et al., US 20110110597 A1, published on 2011-05-12, hereinafter Abe.  
Panferov et al., US 20150278593 A1, published on 2015-10-01, hereinafter Panferov.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9 and 11-12 are rejected under 35 U.S.C. 102 as being anticipated by Ashikaga.
Regarding claim 1, Ashikaga discloses an image processing system comprising at least one processor (Ashikaga: Fig. 1) configured to: 
obtain a captured image of a document that includes a fixed part and an un-fixed part, the document being captured by an image reader or an image capture device; (Ashikaga: Figs. 1-2. In particular, “added information” in a “legal document” (i.e., the scan image “b”) are mapped to the claimed “un-fixed part” and the rest of a document are mapped to the claimed “fixed part” which is common to the original image “a” and the scan image “b” ([0025-0026, 0039]). “[0030] …The second image data input section 20 includes an image reading device such as a scanner and a controller for the image reading device, and inputs scan image data obtained by scanning a paper document to the process control section 30 as image data of a comparison object.”)
detect first feature points of the captured image; (Ashikaga: S12 of Fig. 9, Figs. 11-13, and [0047-0048, 0087, 0110, 0118]. Pixels ([0047-0048]) in feature regions in the original image of Figs. 11-13 ([0110, 0118]) are mapped to the claimed “first feature points”.)
shape the captured image based on second feature points that are detected from a sample image and the first feature points so as to obtain a first shaped image; (Ashikaga: Figs. 9 and 11-13. [0037, 0039, 0047-0048, 0098-0099, 0107, 0110, 0118]. “[0039] … an original image (hereinafter referred to as an "image `a`") input from the first image data input section 10 and a scan image (hereinafter referred to as an "image `b`") input from the second image data input section 20.” The claimed “sample image” and “captured image” are mapped to the disclosed “original image” in Figs. 11-13 and “scan image” in Fig. 11, respectively. The claimed “first shaped image” is mapped to the scan image in Fig. 12. Pixels ([0047-0048]) in feature regions in the scan image of Fig. 11 ([0110]) are mapped to the claimed “second feature points”. “[0107] FIG. 11 shows, as images, contents of the feature region tables corresponding to the input original image and scan image. FIG. 12 shows a state after the rough adjustment process is completed.”)
detect feature parts of the fixed part from the first shaped image by executing template matching in the first shaped image by detecting the feature parts based on positions of corresponding feature parts in a template image; (Ashikaga: Figs. 3, 6, 9-10 and 12. [0066, 0071, 0090, 0100-0101, 0106-0107]. “[0071] The table conversion section 335 performs table conversion by performing the affine transformation for the feature region table of the scan image `b` stored in the feature-region-information storage section 325 on the list in accordance with the correction factors for the affine transformation calculated by the correction factor calculating section 334. The table conversion is executed as a process of updating the feature amounts recorded in the feature region table shown in FIG. 6.” The claimed “first shaped image” is mapped to the scan image shown in Fig. 12. “[0107] … FIG. 12 shows a state after the rough adjustment process is completed.” Detecting action is mapped to the table conversion action discussed in [0071], i.e., the feature regions of the image “b” is detected after the affine transformation or after rough adjustment as shown in Fig. 12. Since feature regions are paired for the image “a” and image “b”, these are common features or common feature regions to the image “a” and image “b” and they are therefore the feature of the fixed part. As discussed above, the claimed “template image” is mapped to the “original image” in Fig. 12. The claimed “feature parts” are mapped to the feature regions or letters A, B, C, … in Figs. 11-13. Template matching is done by pairing the corresponding letters in original image and scan image of Fig. 12 and is based on the positions of letters in the original image (i.e., “positions of feature parts in a template image”) since the positions of letters in the scan image of Fig. 12 (i.e., “first shaped image”) are to be adjusted to the positions of letters in the original image of Fig. 12 (i.e., the “template image”) with resulting position adjusted scan image shown in Fig. 13. Furthermore, corresponding letter pairing is based on positions of letters in the original image. ([0066])) and 
shape the first shaped image such that a positional relationship of the feature parts is aligned with a predetermined positional relationship so as to obtain a second shaped image, wherein the fixed part is a content which is common to the captured image and the sample image. (Ashikaga: Figs. 6 and 10-13. [0037, 0058, 0100-0101, 0106-0107]. The claimed “second shaped image” is interpreted as the scan image shown in Fig. 13. “[0107] … FIG. 13 shows a state after the fine adjustment process is completed.” The claimed “positional relationship” is interpreted as position relationship identified by position information of feature regions for image “b” in Fig. 6. The claimed “predetermined positional relationship” is interpreted as position relationship identified by position information of feature regions for the image “a” in Fig. 6. All the letters A-L (i.e., the claimed “content”) are common to the original image and the scan image of Fig. 11, which are respectively mapped to the claimed “captured image” and “sample image” as discussed above, and thus these letters A-L are mapped to the claimed “fixed part”.)
Regarding claim 3, Ashikaga discloses the image processing system according to claim 1, wherein the at least one processor obtains the first shaped image based on a feature of the document in a predetermined area of the sample image and a feature of the document in an area corresponding to the predetermined area of the captured image. (Ashikaga: Figs. 6 and 9)
Regarding claim 4, Ashikaga discloses the image processing system according to claim 3, wherein the predetermined area is an area indicating the fixed part in the sample image. (Ashikaga: Fig. 6. [0025-0026, 0039]. The feature regions are common to the image “a” (i.e., the original image) and image “b” (i.e., the scan image with “added information”).)
Regarding claim 5, Ashikaga discloses the image processing system according to claim 1, wherein the at least one processor detects the feature parts from the first shaped image based on the template matching using the corresponding feature parts in the sample image as a template image. (Ashikaga: Figs. 6 and 10-13. [0066])
Regarding claim 6, Ashikaga discloses the image processing system according to claim 1, wherein the at least one processor detects the feature parts from an area that is located in the first shaped image and includes the predetermined positional relationship. (Ashikaga: Figs. 6 and 10-13.)
Regarding claim 7, Ashikaga discloses the image processing system according to claim 1, wherein the at least one processor shapes the first shaped image such that positions of the feature parts are respectively aligned with predetermined positions corresponding to the feature parts so as to obtain the second shaped image. (Ashikaga: Figs. 6 and 10-13.)
Regarding claim 9, Ashikaga discloses the image processing system according to claim 7, wherein the plurality of feature parts are characters or symbols in the fixed part. (Ashikaga: Figs. 11-13. The claimed “feature parts” are mapped to the letters A-L in Figs. 11-13, which are characters in the fixed part since they are common to the original image and the scan image.)
Claims 11-12 are the method and computer-readable information storage medium (Ashikaga: Fig. 1 and [0003, 0084]) claims, respectively, corresponding to the system claim 1. Therefore, since claims 11-12 are similar in scope to claim 1, claims 11-12 are rejected on the same grounds as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ashikaga as applied to claim 7 and further in view of Abe.
Regarding claim 8, which depends on claim 7, Ashikaga does not disclose explicitly wherein the feature parts includes edges of the document. However, template matching using edges is well known and commonly practiced in the analogous art of template matching in image processing as evidenced by the prior art of Abe. (Abe: Figs. 9 and 13, [0085, 0095-0096])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashikaga’s disclosure with Abe’s teachings by combining the image processing system (from Ashikaga) with the technique of template matching using edges (from Abe) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the image processing system would still work in the way according to Ashikaga and the technique of template matching using edges would continue to function as taught by Abe. In fact, the inclusion of Abe's technique of template matching using edges would provide a practical and/or alternative implementation of the image processing system from Ashikaga by applying the technique from Abe to help matching the template image to the captured image with a distorted pattern shape. (Abe: abstract, [0025]) 
Therefore, it would have been obvious to combine Ashikaga with Abe to obtain the invention as specified in claim 8. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ashikaga as applied to claim 1 and further in view of Panferov.
Regarding claim 10, which depends on claim 1, Ashikaga does not disclose explicitly that the at least one processor executes optical character recognition on the second shaped image. However, Using a processor to execute optical character recognition on an image after the distortion of the image is corrected is well known and commonly practiced in the field of image processing art as evidenced by the prior art of Panferov. (Panferov: 204-206 in Fig. 2 and [0037, 0110].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashikaga’s disclosure with Panferov’s teachings by combining the image processing system (from Ashikaga) with the technique of optical character recognition on a distortion corrected image (from Panferov) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the image processing system would still work in the way according to Ashikaga and the technique of optical character recognition on a distortion corrected image would continue to function as taught by Panferov. In fact, the inclusion of Panferov's technique of optical character recognition on a distortion corrected image would provide a practical and/or alternative implementation of the image processing system from Ashikaga by applying the technique of optical character recognition from Panferov to help “extracting added information” as intended by the image processing system from Ashikaga (Ashikaga: [0025-0027, 0029, 0033, 0037, 0152]) and as a result would enable a better and more flexible the image processing system from Ashikaga for “extracting added information” from the captured or scan image. 
Therefore, it would have been obvious to combine Ashikaga with Panferov to obtain the invention as specified in claim 10. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669